MEMORANDUM **
Agustín Murillo Casillas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004), and we deny the petition for review.
The agency properly found that Casillas failed to offer any witnesses or tax or employment documents to support his claim that he was continuously present in the United States between July 1991 and late 1992. See Sidhu v. INS, 220 F.3d 1085, 1090 (9th Cir.2000) (“[I]f the trier of fact either does not believe the applicant or does not know what to believe, the applicant’s failure to corroborate his testimony can be fatal to his asylum application.”). Substantial evidence therefore supports the BIA’s conclusion that Casillas failed to establish the requisite period of continuous physical presence. See 8 U.S.C. § 1229b(b)(1)(A).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *505courts of this circuit except as provided by 9th Cir. R. 36-3.